Case 1:17-cr-00327-WJM Document 21 Filed 05/30/19 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

CASE NO. 17-cr-00327-WJM-1

UNITED STATES OF AMERICA,

                      Plaintiff,

v.

1. Andre Gilmore


                      Defendants.


                                       MOTION TO SUPPRESS


       Andre Gilmore, by and through counsel, Brian R. Leedy, moves this Court for an Order

suppressing any and all physical evidence and statements obtained as a result of Mr. Gilmore’s

search and arrest on January 13, 2013. The seizure, search, and arrest were conducted in

violation of Mr. Gilmore’s Fourth Amendment rights and his rights under Miranda v. Arizona,

384 U.S. 436 (1966). Mr. Gilmore states the following in support of his motion:

       I.      Factual Background

       On May 12, 2017, Denver Police Department officers seized Mr. Gilmore while

conducting “proactive crime suppression”. According to discovery, officers observed a male,

later determined to be Mr. Gilmore, on a bicycle behind 290 Speer Boulevard and 444 Sherman

Street. Officers observed a male riding a bike slowly and made contact. Officers allege that

upon being contacted the male explained that he was “looking for cigarette butts”, and was asked

for his name, date of birth, and if he had a Colorado “ID”. Reports further allege that the male

provided the requested information and said he had a Colorado “ID”. An officer cleared the
Case 1:17-cr-00327-WJM Document 21 Filed 05/30/19 USDC Colorado Page 2 of 8




name provided and “found it to be No Record”. Subsequently, Mr. Gilmore was taken into

custody “to prevent escape” since law enforcement felt Mr. Gilmore was being “evasive”. A

firearm was found on Mr. Gilmore.

       II.     Law and Argument

       “[T]he central concern of the Fourth Amendment is to protect liberty and privacy from

arbitrary and oppressive interference by government officials.” United States v. Ortiz, 422 U.S.

891, 895 (1975). A principle tenet of the Fourth Amendment is the requirement that searches and

seizures are reasonable and ordinarily require warrants, issued based on probable cause. See

Skinner v. Railway Labor Executives’ Ass’n, 489 U.S. 602, 619 (1989); United States v.

Martinez-Fuerte, 428 U.S. 543 (1976). Further, reasonable searches and seizures necessarily

“limit[] police use of unnecessarily frightening or offensive methods of surveillance and

investigation.” Ortiz, 422 U.S. at 891; see, e.g., Terry v. Ohio, 392 U.S. 1, 16 (1968); Camara v.

Municipal Court of City and County of San Francisco, 387 U.S. 523, 531 (1967).

       Police and citizen encounters come in three varieties. The first involves the voluntary

cooperation of a citizen in response to non-coercive questioning. See United States v. Madrid, 30

F.3d 1269, 1275 (10th Cir. 1994). The second is a Terry-stop, involving a brief, non-intrusive

detention when officers have a reasonable suspicion that a person committed a crime or is about

to do so. See Terry, 392 U.S. at 16. The third type of encounter is an arrest. See Madrid, 30 F.3d

at 1275.

       In this case, Mr. Gilmore was arrested. Accordingly, all subsequently discovered

evidence must be suppressed because law enforcement did not have probable cause for such an

encounter. Further, any statements Mr. Gilmore made pursuant to a custodial interrogation must

be suppressed, as law enforcement violated Mr. Gilmore’s Miranda rights.



                                                2
Case 1:17-cr-00327-WJM Document 21 Filed 05/30/19 USDC Colorado Page 3 of 8




               A.      Because Mr. Gilmore was arrested, and the arrest was unsupported
                       by probable cause, he was unlawfully seized by law enforcement.

       Law enforcement must either have an arrest warrant or possess probable cause to arrest

an individual. See Fogarty v. Gallegos, 523 F.3d 1147 (10th Cir. 2008). “Probable cause to arrest

exists where, under the totality of the circumstances, a reasonable person would believe that an

offense has been committed by the person arrested.” United States v. Martin, 613 F.3d 1295,

1302 (10th Cir. 2010) (internal quotation marks omitted) (emphasis added). The probable cause

inquiry is an objective one. Additionally, arrests are characterized by the intrusive or lengthy

nature of the detention. See Oliver v. Woods, 209 F.3d 1179, 1186 (10th Cir. 2000). A seizure

for the purposes of the Fourth Amendment occurs where a reasonable person would have

believed that he is not free to leave. See United States v. Mendenhall, 466 U.S. 544 (1980);

United States v. Chee, 514 F.3d 1106, 1112 (10th Cir. 2008) (A suspect is in custody when a “a

reasonable person in suspect’s position would have understood the situation as the functional

equivalent of a formal arrest.”). Further, a detention ceases to be a Terry-stop and becomes an

arrest if it continues for an excessive time-period or closely resembles a traditional arrest. Hiibel

v. Sixth Judicial Dist. Ct. of Nev., 542 U.S. 177, 186 (2004); see also United States v. Shareef,

100 F.3d 1491, 1507 (10th Cir.1996) ( “an unreasonable level of force transforms a Terry-

detention into an arrest requiring probable cause”).

       In this case, Mr. Gilmore was not free to leave when law enforcement seized him. The

encounter rose to the level of an “arrest,” and the evidence in this case must be suppressed as the

fruit of an unlawful arrest. At the time such an arrest occurred, law enforcement did not have

probable cause for such an encounter. “[P]robable cause must exist at the moment of the arrest,”

and if it does not exist, all subsequently discovered evidence “must be suppressed” United States

v. Hansen, 652 F.2d 1374, 1390 (10th Cir. 1981).

                                                  3
Case 1:17-cr-00327-WJM Document 21 Filed 05/30/19 USDC Colorado Page 4 of 8




               B.      If the stop was a Terry stop, then the pat down search was unlawful
                       because it was unsupported by reasonable suspicion.

       “A pat-down is a ‘search’ under the Fourth Amendment.” United States v. Manjarrez,

348 F.3d 881, 886 (10th Cir. 2003). It has been a long-standing principle of Fourth Amendment

jurisprudence both by the Supreme Court and Tenth Circuit that to conduct a pat down search,

law enforcement must first have a reasonable suspicion. Ybarra v. Illinois, 444 U.S. 85, 92-93

(1979); United States v. Ward, 682 F.2d 876 (10th Cir. 1982). In applying Terry, Courts have

held that law enforcement officer may only constitutionally conduct a warrantless pat-down

search of a person if the officer harbors an articulable suspicion that the person is presently

armed and dangerous. Terry v. Ohio, 392 U.S. 1, 27 (1968); United States v. Davis, 94 F.3d

1465, 1468 (10th Cir. 1996); United States v. Wald, 216 F.3d 1222, 1225 (10th Cir. 2000);

United States v.Dell, No. 11-4078, 2012 WL 2443416, at *5 (10th Cir. June 28, 2012); United

States v. House, 463 F. App’x 783, 786-78, 788 (10th Cir. 2012).

       To justify touching a citizen and searching their person, police must additionally have a

reasonable belief that a detained person poses a threat to the officer’s safety. Id. at *5; Terry, 392

U.S. at 27, 30; Ybarra, 444 U.S. at 91-93; Sibron v. New York, 392 U.S. 40, 63 (1968) (“[B]efore

[an officer] places a hand on the person of a citizen in search of anything, he must have

constitutionally adequate, reasonable grounds for doing so. In the case of the self-protective

search for weapons, he must be able to point to particular facts from which he reasonably

inferred that the individual was armed and dangerous.”). “When an officer is justified in

believing that the individual whose suspicious behavior he is investigating at close range is

armed and presently dangerous to the officer or to others,” the officer may conduct a limited

search of the individual “to determine whether the person is in fact carrying a weapon.” Terry,

392 U.S. at 24. A pat-down search requires additional suspicion that the suspect may be armed

                                                  4
Case 1:17-cr-00327-WJM Document 21 Filed 05/30/19 USDC Colorado Page 5 of 8




and dangerous; it may not be performed unless the officer reasonably suspected the defendant

might be carrying a weapon. United States v. Dennison, 410 F.3d 1203, 1211 (10th Cir. 2005).

       A Terry-type protective search—conducted of course without a warrant—is lawful if and

only if there is reason to believe the suspect is both “dangerous” and that he “may gain

immediate control of weapons”:

       Our past cases indicate then that protection of police and others can justify protective
       searches when . . . the police officer possesses a reasonable belief based on ‘specific and
       articulable facts which, taken together with the rational inferences from those facts,
       reasonably warrant’ the officer in believing that the suspect is dangerous and the suspect
       may gain immediate control of weapons.


Michigan v. Long, 463 U.S. 1032, 1049 (1983). Accord Ybarra, 444 U.S. at 92-93; Sibron, 392

U.S. at 63. See also Ward, 682 F.2d at 876; Davis, 94 F.3d at 1468; Wald, 216 F.3d at 1225;

House, 463 F. App’x at 786-78, 788. See also United States v. King, 990 F.2d 1552, 1557 (10th

Cir. 1993) (“For a protective search to be ‘justified at its inception,’ the officer must not only

harbor an articulable and reasonable suspicion that the person is armed and dangerous, the

officer must also be ‘entitled to make a forcible stop.’”). The reasonableness of law

enforcement’s protective search “depends upon the justification for the [pat down].” King, 990

F.2d at 1557.

       In this case, any pat-down search of Mr. Gilmore for weapons was unconstitutional. At

the time of the pat-down search of Mr. Gilmore, police did not have adequate reasonable

suspicion that he was presently armed and dangerous. Nor do law enforcement’s justifications

establish the requisite reasonable suspicion. There was no particularized reason to believe Mr.

Gilmore, at the moment he was ordered to undergo to a pat-down, posed a danger to the officers.

       None of the factors given by law enforcement, taken alone or in their totality, would

justify a pat down search of Mr. Gilmore. See United States v. Davis, 94 F.3d 1465, 1468-69

                                                  5
Case 1:17-cr-00327-WJM Document 21 Filed 05/30/19 USDC Colorado Page 6 of 8




(10th Cir. 1996) (reversing the district court’s finding of reasonable suspicion). Mr. Gilmore’s

presence in an area alleged to have an incidence of theft from vehicles is not a basis, standing

alone, for concluding that Mr. Gilmore was armed and dangerous. See id. at 1468; see also

Brown v. Texas, 443 U.S. 47, 52 (1979); Dell, 2012 WL 2443416; United States v. Brown, 333 F.

App’x 377, 379 (10th Cir. 2009).

               C.      Mr. Gilmore’s Miranda rights were violated.

       Finally, any statements seized after Mr. Gilmore’s arrest must be suppressed because they

were obtained in violation of his Miranda rights. Miranda provides that the government may not

use statements obtained from custodial interrogation of a defendant unless procedural safeguards

are used to secure the privilege against self- incrimination. Statements made during a custodial

interrogation are only admissible if the interrogation is preceding by a reading of the Miranda

rights. See Miranda v. Arizona, 384 U.S. 436 (1966); United States v. Bautista, 145 F.3d 1140,

1146 (10th Cir. 1998). Procedural safeguards set forth in Miranda are designed to protect a

suspect's Fifth Amendment privilege against self-incrimination during a period of custodial

investigation. See Moran v. Burbine, 475 U.S. 412, 420 (1986).

       In this case, law enforcement engaged in a custodial interrogation of Mr. Gilmore without

ensuring him his Miranda rights. All statements made as a result must be suppressed.

       III.    Conclusion

       In this case, the officers had neither probable cause to arrest nor a particularized or

objective basis to suspect that Mr. Gilmore was armed and dangerous. Accordingly, his arrest or

his Terry-stop pat-down search and investigation violated Mr. Gilmore’s Fourth Amendment

rights. Further, Mr. Gilmore’s Fifth Amendment Miranda rights were also violated. All resulting




                                                 6
Case 1:17-cr-00327-WJM Document 21 Filed 05/30/19 USDC Colorado Page 7 of 8




evidence and statements stemming from the illegal search, seizure, and interrogation must be

suppressed as fruits of the poisonous tree.

       WHEREFORE, Mr. Gilmore respectfully moves this Court for an Order suppressing all

evidence obtained as a result of the unlawful and illegal arrest, search, and interrogation on May

12, 2017, as well as any evidence derived therefrom. Mr. Gilmore requests a hearing on this

issue. The parties request permission to contact chambers directly in order to schedule a motions

hearing date that accommodates the Court’s calendar and those of the parties.

       Respectfully submitted,

                                              /s/ Brian R. Leedy
                                              Brian R. Leedy
                                              Haddon, Morgan & Foreman P.C.
                                              150 E. 10th Ave
                                              Denver CO, 80203
                                              (303) 831-7364
                                              Email Address: bleedy@hmflaw.com




                                                7
Case 1:17-cr-00327-WJM Document 21 Filed 05/30/19 USDC Colorado Page 8 of 8




                                CERTIFICATE OF SERVICE
       I hereby certify that on May 30, 2019, I electronically filed the foregoing

                                      MOTION TO SUPPRESS

with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the parties of record, and I hereby certify that I have mailed or served the document or paper to
the following non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the
non-participant’s name:

       Andre Gilmore          (via hand delivery)




                                             /s/ Brian R. Leedy
                                             Brian R. Leedy
                                             Haddon, Morgan & Foreman P.C.
                                             150 E. 10th Ave
                                             Denver CO, 80203
                                             (303) 831-7364
                                             Email Address: bleedy@hmflaw.com




                                                8
